Exhibit 10.71

JP MORGAN CHASE BANK, NA

November 8, 2010

Via Electronic and Regular Mail

Plains Capital Corporation

2323 Victory Avenue, Suite 1400

Dallas, Texas 75219

Attn: Allen Custard

 

  Re: Amended and Restated Loan Agreement (as amended from time to time, the
(“2001 Loan Agreement”) between JP Morgan Chase Bank NA (“Lender”) as successor
to Bank One, NA and Plains Capital Corporation (“Borrower”), dated as of
October 1, 2001: Loan Agreement (as amended from time to time, the “2004 Loan
Agreement”) between Lender and Borrower, dated as of September 22, 2004; Loan
Agreement (as amended from time to time, the “Term Loan Agreement”), between
Lender and Borrower, dated as of October 27, 2004; Credit Agreement (as amended
from time to time, the “Revolving Credit Agreement”), between Lender and
Borrower, dated as of October 13, 2006

Mr. Custard:

Prior to the date hereof, Borrower notified Lender that its Non-Performing Asset
Ratio would be in excess of 3.5 to 1 as of September 30, 2010. As a result of
the foregoing, Borrower is in default pursuant to Section 5.14 of the 2001 Loan
Agreement (the “Known Default”). For this reason, Borrower has asked lender to
waive the Known Default.

Based upon the foregoing and on a one time basis only, Lender hereby notifies
you of its decision to waive the Known Default, so long as Borrower strictly
complies with all obligations under the Loan Documents and is in compliance with
Section 5.14 of the 2001 Loan Agreement on or before December 31, 2010.

ADDITIONALLY, THE DELIVERY OF THIS LETTER DOES NOT CONSTITUTE NOR SHALL IT BE
DEEMED TO BE (I) AN ELECTION OF REMEDIES BY LENDER, (II) A WAIVER OF, OR CONSENT
BY LENDER TO ANY DEFAULT OR EVENT OF DEFAULT WHICH EXISTS NOW OR MAY HEREAFTER
OCCUR UNDER THE LOAN DOCUMENTS OTHER THAN THE KNOWN DEFAULT, (III) A WAIVER BY
LENDER OF ANY BORROWER’S OR ANY OTHER OBLIGOR’S OBLIGATIONS UNDER THE LOAN
DOCUMENTS, OR (IV) A WAIVER BY LENDER OF ANY RIGHTS, REMEDIES, OFFSETS, CLAIMS,
OR OTHER CAUSES OF ACTIONS THAT LENDER MAY HAVE AGAINST THE ANY BORROWER OR
OTHER OBLIGOR UNDER THE LOAN DOCUMENTS, ALL OF WHICH LENDER SPECIFICALLY
RESERVES.

 

JP MORGAN CHASE BANK, NA

a national banking association

By:   /s/ TIMOTHY F. JOHNSON  

Timothy F. Johnson

Senior Vice President